          Case 2:16-cv-01566-APG-BNW Document 52 Filed 07/29/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 FEDERAL NATIONAL MORTGAGE                               Case No.: 2:16-cv-01566-APG-BNW
   ASSOCIATION,
 4                                                        Order for Stipulation of Dismissal or
        Plaintiff                                                        Status
 5
   v.
 6
   FLAMINGO RIDGE HOMEOWNERS
 7 ASSOCIATION, et al.,

 8          Defendants

 9         On February 14, 2020, the parties advised the court that they had settled this matter and

10 requested an April 14, 2020 deadline to file a status report or dismissal papers. ECF No. 46. On

11 May 21, 2020, the parties requested another 60 days for the defendant HOA to sign the

12 settlement papers and dismiss the case or file another status report. The parties have not filed a

13 stipulation of dismissal or a status report regarding settlement since then.

14         I THEREFORE ORDER the parties to file a stipulation of dismissal or a status reporting

15 regarding settlement by August 14, 2020. If a status report is filed, it must provide specific

16 reasons why the HOA cannot sign the documents. The failure to do so will result in dismissal of

17 this case without further notice.

18         DATED this 29th day of July, 2020.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
